Citation Nr: 1606871	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial, compensable rating for right wrist sprain/strain with ligament damage.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1994 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for a right wrist sprain/strain with ligament damage assigning an initial noncompensable (0 percent) rating effective July 27, 2009, but denied service connection for sleep apnea.  

The issue of entitlement to an initial compensable rating for right wrist sprain/strain with ligament damage is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been diagnosed as having sleep apnea.  See November 2009 VA Sleep Study Report.  Additionally, he has asserted that his sleep apnea symptomatology began in service and has continued since that time.  Specifically, he maintains that he began having sleep problems in June 2003 during active service and that he had been observed having apneic spells and heavy snoring at night, and that he had excessive daytime somnolence.  See VA examination report, dated October 29, 2009, and VA Form 21-526, submitted July 27, 2009.

Although the service treatment records (STRs) do not reflect medical treatment for sleep problems, the Veteran is competent to report experiencing a sleep apnea symptomatology, including snoring, cessation of breathing, and excessive daytime somnolence.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also finds the Veteran to be credible.  


Thus, considering that the Veteran was diagnosed with sleep apnea just three years following his separation from active service, and given the competent and
credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, and in the absence of any evidence to the contrary, the Board resolves all doubt his favor and finds that service connection is warranted for sleep apnea. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER
 
Entitlement to service connection for sleep apnea is granted.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the Veteran's claim for a higher rating for his right wrist disorder, it is necessary to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration. 

The Veteran was most recently afforded a VA examination of his right wrist in October 2012.  At that time, he had essentially normal range of motion of his wrist.  However, in his substantive appeal dated in February 2013, the Veteran stated that he has limited motion in his right wrist.  Given that more than three years have passed since the most recent VA examination, in conjunction with the Veteran's statement suggesting a worsening of his condition, remand is required to schedule him for a current VA examination of his right wrist.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from June 2015 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his right wrist.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported. 

The examiner must identify and describe the severity of all residuals of the Veteran's right wrist sprain/strain with ligament damage.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Finally, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


